Citation Nr: 0708112	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the computation of service connection benefit 
payments from January 26, 1984 was correct. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 2003 rating decision from the 
Wichita, Kansas RO, granting a 100 percent evaluation for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD) with dysthymia, effective March 8, 1989.  In a letter 
dated in August 2003, the RO issued a letter notifying the 
veteran of the varying monthly disability rates that would be 
applied in implementing that award.  The veteran submitted a 
notice of disagreement, dated in July 2004, in which he 
indicated his intent to appeal the monthly disability rates 
to be applied.  

In a November 2004 Order of the Court of Appeals for Veterans 
Claims (Court), the Court granted the parties' joint motion 
to terminate an appeal for an earlier effective date of the 
100 percent rating for service-connected PTSD with dysthymia.  
The joint motion included a stipulated agreement, in which 
the parties agreed to the assignment of an effective date of 
January 26, 1984 for the award.  

In a letter dated in November 2004, the RO issued a letter 
notifying the veteran of the varying monthly rates that would 
be applied in implementing the Court's Order.  The current 
appeal is for additional retroactive disability compensation 
based on the veteran's allegation that the RO failed to apply 
the appropriate rates of monthly entitlement from the 
effective date of the 100 percent rating for PTSD with 
dysthymia, which is now January 26, 1984.


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO effectuated a 
November 2004 Court Order and granted an earlier effective 
date for service-connected PTSD with dysthymia, of January 
26, 1984; the RO notified the veteran of the award in a 
November 2004 letter.

2.  The RO awarded the veteran retroactive compensation 
benefits according to the specific monthly entitlement 
amounts specified by statute and VA has no authority to 
revise them.   


CONCLUSION OF LAW

The veteran is not entitled to payment of compensation at the 
monthly rate of $2,193 from January 26, 1984.  38 U.S.C.A. § 
1114(j) (West 2002); 38 C.F.R. 
§ 3.21 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant as to the information and medical or lay evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159 (2006).  The VCAA also includes a duty to assist the 
veteran in obtaining evidence in support of the claim.  Id.  

The veteran argues that additional retroactive disability 
compensation, effective July 1, 1989, is warranted because 
the RO failed to apply the correct monthly rates of 
entitlement from that date.  The outcome of this case depends 
upon statutory interpretation and not the factual evidence.  
The provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002).  Thus, the Board need not 
determine if VA satisfied its duty to notify and assist the 
veteran and will proceed with appellate review.  Id.  

Legal Criteria and Analysis

The veteran, through his representative, argues that because 
he was not rated totally disabled until the RO issued the 
rating decision in August 2003, his monthly award should be 
calculated in the amount in effect at that time.  The veteran 
asserts that the "plain language" of 38 U.S.C.A. § 1114(j) 
(West 2002) contemplates that the amount of compensation to 
be paid is to be calculated "only if and while the 
disability is totally rated."  The veteran asserts that for 
this reason, the monthly rate of $2,193 should be applied 
from January 26, 1984 instead of the monthly rates in effect 
at the time the payments would have been made as the RO 
decided to do.  (The monthly rate for total disability was 
$2193 from December 6, 2002 to December 9, 2004).  See 
Veterans' Benefits Act of 2002, Pub. L. No. 107-330, 
§ 2237, 116 Stat. 2820 (December 6, 2002).  

The veteran's argument is devoid of merit and has no basis in 
statute or established case law.  The basic rates for monthly 
disability compensation, for disabilities rated between 10 
and 100 percent disabling, are found at 38 U.S.C.A. §§ 
1114(a)-(j).  These rates are updated annually, generally, as 
a direct result of congressional action. 

For example, the December 21, 2001 version of 38 U.S.C.A. § 
1114(j) provided that "if and while the disability is rated 
as total the monthly compensation shall be $2,163."  
Congress specifically provided that this version of section 
1114(j) "shall take effect on December 1, 2001."  Veterans' 
Compensation Rate Amendments of 2001, Pub. L. No. 107-94 (HR 
2540), 115 Stat. 900 (December 21, 2001).  In prior years, 
Congress consistently specified effective dates for its 
amendments to section 1114(j) and there is nothing in the 
statute permitting VA to retroactively apply those rates.  

As set forth above, in the August 2003 rating decision, the 
RO determined that the veteran was entitled to a 100 percent 
rating for PTSD with dysthymia from March 8, 1989.  
Accordingly, in the August 2003 letter, the RO notified the 
veteran that he would be paid the amount that he would have 
received had he been rated 100 percent disabled on March 8, 
1989, as specified by the versions of 38 U.S.C.A. 
§ 1114(j) in effect at the time the payments would have been 
made.  When the RO assigned the January 26, 1984 effective 
date pursuant to the Court's Order of November 2004, it 
calculated the monthly payments in the same manner, i.e. by 
applying the retroactive monthly payments based on the amount 
in effect at the time the payments would have been made.  

It is noteworthy that the veteran's representative has 
previously advocated this position twice before the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  On both occasions, the Federal Circuit 
specifically considered and completely rejected the same 
argument set forth here.  See Sandstrom v. Principi, 358 F.3d 
1376, 1380 (Fed. Cir. 2004) and Matthews v. Nicholson, 
456 F.3d 1377 (Fed. Cir. 2006).  In Sandstrom, the Federal 
Circuit held that such an argument "would be tantamount to 
reading the statute's incorporation of an explicit dollar 
amount as a waiver of sovereign immunity and as an expression 
of a willingness to compensate veterans disadvantaged by a 
[clear and unmistakable error] in real, rather than nominal, 
dollars.  This argument fails because § 1114 does not address 
the issue of retroactive payments, much less provide a clear, 
explicit waiver of the government's sovereign immunity from 
interest payments accruing to retroactive payments."  
Sandstrom, 358 F.3d at 1380.

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision 
pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a).  
The veteran in Sandstrom argued that VA had erroneously 
calculated the rate of his retroactive benefits during the 
time period in question (from 1969 to 1996) by applying the 
monthly rate in effect for 1969, then increasing the monthly 
amount due by the amount authorized by statute during that 
time.  The veteran in Sandstrom asserted that the amount 
should have been calculated according to the 1996 rate, so 
that the 1996 correction would have had the "same effect," 
pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a), as 
if the decision had been made in 1969.  The Federal Circuit 
rejected these arguments and held that VA's decision to pay 
in nominal dollars was legally correct.  

In Matthews, the Federal Circuit reached the same conclusion 
where retroactive special monthly compensation benefits were 
awarded on a basis other than clear and unmistakable error.  
Matthews v. Nicholson, 456 F.3d 1377 (Fed. Cir. 2006).  In 
Matthews, the Federal Circuit rejected the veteran's argument 
that Sandstrom was distinguishable because it involved an 
award of retroactive benefits due to a finding of clear and 
unmistakable error and his case did not.  In rejecting this 
argument, the Federal Circuit simply held that "[t]he 
version of 38 U.S.C. § 1114 that is in force when a 
retroactive benefit is awarded is not used in calculating 
retroactive awards dating back to periods with previous 
versions of 38 U.S.C. § 1114."  Id.       

Thus, it is clear from the Matthews holding that the basis of 
the retroactive award is irrelevant when determining the 
dollar amounts to be applied.  The Board finds that this 
claim falls squarely within the holdings of the Federal 
Circuit in Matthews and Sandstrom and that there is no basis 
for the application of monetary rates other than those 
assigned.

The veteran has cited to no authority to support his 
contentions other than his own conclusion as to how the 
statute should be interpreted.  There is no legal merit to 
his argument and his claim must therefore be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).  In short, the veteran is not 
entitled to payment of compensation at the monthly rate of 
$2,193 from January 26, 1984.  38 U.S.C.A. § 1114(j) (West 
2002); 38 C.F.R. § 3.21 (2006).

The Board notes that it is bound by the laws enacted by 
Congress, the VA regulations, the instructions of the VA 
Secretary, and the precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 2002).  In this 
case, for the reasons set forth above, it is clear that the 
law passed by Congress does not provide a basis to award the 
benefit sought by the veteran.  Thus, the appeal is denied.


ORDER

The computation of service connection benefit payments from 
January 26, 1984, was correct, and the appeal is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


